internal_revenue_service number release date index numbers ----- ---------------------- --------------------- ------------------------------------------------------ ------------------------------------ -------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------ ---------------------------------------------------- telephone number -------------------- refer reply to cc ita plr-127776-15 date march taxpayer ----------------------------------------------------------------- state ------------ state statute ------------------------------------------------------------------------------------------------ ----------------------------------------------------------------------------------------------------------- state statute p-q -------------------------------------------------------- state statute r ---------------------------------------------- state statute s ------------------------------------------------ state statute t ------------------------------------------------ manual u-v ---------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- state statute w -------------------------------------------- state statute x ------------------------------------------------ program a -------------------------------------------- program b -------------------------------------------------------- program c --------------------------------------------- program d ----------------------------------------------------- program e ------------------------ department ------------------------------------------------------------- state plan amendment y ----------------------------------------- state plan amendment z --------------------------------------------- dear --------------- plr-127776-15 the taxpayer a department of state requested rulings on whether certain payments to individual care providers under state’s in-home supportive care programs will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the internal_revenue_code code and therefore the taxpayer is not required under sec_6041 or sec_6051 to report the payments as wages subject_to income_tax the taxpayer is responsible for directing and overseeing state’s in-home supportive care programs these programs assist qualifying aged blind or disabled persons who are unable to perform one or more activities_of_daily_living independently and who cannot remain safely at home without assistance see state statute p-q r s and t and manual u-v state statute w requires the taxpayer to perform the duties and obligations including making tax returns and withholding_tax of the care recipient as employer under state statute w the taxpayer requested rulings regarding payments made to individual care providers under the following programs when the care recipient lives in the care provider’s home state’s program pursuant to section a of the social_security act ssa known as program a state’s program pursuant to section j of the ssa known as program b state’s program pursuant to section k of the ssa known as program c and state’s state-funded residual program known as program d the taxpayer requested rulings that payments made under the above programs be treated the same as the payments described in notice_2014_7 2014_4_irb_445 available at www irs gov irb 2014-4_irb ar06 html with the result that it may look to the q as on the notice for information on its reporting and withholding obligations specifically the taxpayer requested the following rulings medicaid payments made under program a pursuant to section of the ssa to an individual care provider for in-home supportive care provided for an eligible recipient whether related or unrelated who resides in the provider’s home will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of code and therefore the taxpayer is not required under sec_6041 or sec_6051 to report these payments as wages to the care provider subject_to income_tax further the taxpayer may treat these payments the same as the excludable payments described in notice_2014_7 and it may look to the q as on the notice for information on its reporting and withholding obligations plr-127776-15 medicaid payments made under program b pursuant to section j of the ssa to an individual care provider for in-home supportive care provided for an eligible recipient whether related or unrelated who resides in the provider’s home will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the code and therefore the taxpayer is not required under sec_6041 or sec_6051 to report these payments as wages subject_to income_tax further the taxpayer may treat these payments the same as the excludable payments described in notice_2014_7 and it may look to the q as on the notice for information on its reporting and withholding obligations medicaid payments made under program c pursuant to section k of the ssa to an individual care provider for in-home supportive care provided for an eligible recipient whether related or unrelated who resides in the care provider’s home will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the code and therefore the taxpayer is not required under sec_6041 or sec_6051 to report these payments as wages subject_to income_tax further the taxpayer may treat these payments the same as the excludable payments described in notice_2014_7 and it may look to the q as on the notice for information on its reporting and withholding obligations state-funded payments made under program d to an individual care provider for in-home supportive care provided for an eligible recipient whether related or unrelated who resides with the provider will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the code and therefore the taxpayer is not required under sec_6041 or sec_6051 to report these payments as wages subject_to income_tax further the taxpayer may treat these payments the same as the excludable payments described in notice_2014_7 and it may look to the q as on the notice for information on its reporting and withholding obligations i background state offers in-home supportive care to aged blind or disabled individuals under three medicaid programs funded by state and the federal government and a fourth program funded solely by state the comprehensive federal medicaid program in state is program e which is administered by the department the department is the designated single state_agency for the administration and supervision of program e the department has delegated the administration of its in-home supportive care programs to the taxpayer all four of state’s in-home supportive care programs are administered by the county welfare departments cwds under the direction and oversight of the taxpayer a plr-127776-15 department of state for all four programs a county processes applications for assistance determines income and resource eligibility assesses the type and level of care necessary for an individual to safely remain at home authorizes services under the individual’s plan of care and implements the care provider enrollment requirements for all four programs the taxpayer facilitates the federal and state funding to the cwds and the taxpayer operates the information and payroll system for all four programs for all four programs care recipients as employers and individual care providers as employees verify sign and submit bi-monthly timesheets for all four programs the taxpayer is required to perform all the federal tax-related duties and obligations that the care recipient would have been required to perform as the employer of the care provider ii program descriptions title xix of the social_security act ssa authorizes federal grants to states for medical assistance to low-income persons who are age or over blind or disabled these medical assistance programs are jointly financed by the federal and state governments and are administered by the states within broad federal rules each state decides eligible groups types and range of services payment levels for services and administrative and operating procedures see cfr sec_430 a state program a pursuant to section of the ssa section a of the ssa usc sec_1396d a includes in the definition of medical assistance personal care services furnished to an individual who is not an inpatient or resident of a hospital nursing facility intermediate care facility for persons with intellectual disabilities or institution for mental disease that are a authorized by a physician in accordance with a plan of treatment or at the option of the state otherwise authorized for the individual in accordance with a service plan approved by the state b provided by a qualified_individual who is not a member of the individual’s family and c provided in the home or other permissible location program a pursuant to section a of the ssa and state statute r includes as medical assistance certain personal care services and ancillary services that are subordinate to personal care services to be eligible for these services the individual must be categorically needy and have a chronic disabling condition that causes functional impairment that is expected to last at least consecutive months or that is expected to result in death within_12_months and must be unable to remain safely at home without these services as a condition of receiving services under program a the applicant must obtain a certification from a licensed health care professional that the applicant is unable to perform some activities_of_daily_living and that without assistance with activities_of_daily_living the applicant is at risk of placement in out-of-home care see state statute x for program a a care provider may not be a spouse of the care plr-127776-15 recipient or the parent of a care recipient who is a minor child definition of family_member see state statute r b program b pursuant to section j of the ssa section j of the ssa usc 1396n j includes as medical assistance payment for part or all of the cost of self-directed personal assistance services other than room and board under the state plan that are provided pursuant to a written plan of care to individuals for whom there has been a determination that but for the provision of such services the individuals would require and receive personal care services under the state plan or home and community-based services provided pursuant to a waiver under subsection c of section of the ssa self-directed personal assistance services may not be provided under subsection j to individuals who reside in a home or property that is owned operated or controlled by a provider of services who is not related by blood or marriage for purposes of section j of the ssa self-directed personal assistance services means personal care services and related_services or home and community-based services otherwise available under the state plan or subsection c of section of the ssa that are provided to an eligible_participant under an approved self-directed service plan at the election of the state a participant may choose to use any individual capable of providing the assigned tasks including a legally liable relative as a paid provider of the services pursuant to state statute s state amended its medicaid plan under title xix of the ssa to include a section j program known as program b see state statute s state plan amendment y as a condition of receiving services under program b the applicant must obtain a certification from a licensed health care professional that the applicant is unable to perform some activities_of_daily_living and that without assistance with activities_of_daily_living the applicant is at risk of placement in out-of-home care see state statute x state allows a legally liable relative to be a paid provider see state plan amendment y c state program c pursuant to section k of the ssa section k of the ssa usc sec_1396n k includes in the definition of medical assistance certain home and community-based attendant services and supports for individuals who are eligible for medical assistance under the state plan and whose income does not exceed percent of the poverty_line or if greater the income level applicable for an individual who has been determined to require an institutional level of care to be eligible for nursing facility services under the state plan and for whom that there has been a determination that but for the provision of such services the individual would require the level of care provided in a hospital a nursing facility an intermediate plr-127776-15 care facility for persons with intellectual disabilities or an institution for mental disease the cost of which could be reimbursed under the state plan section k of the ssa generally includes as medical assistance home and community-based attendant services and supports to eligible individuals as needed to assist in accomplishing activities_of_daily_living instrumental activities_of_daily_living and health-related tasks through hands-on assistance supervision or cueing a family_member may be a paid provider see usc sec_1396n k a iv iii pursuant to state statute t state amended its medicaid plan under title xix of the ssa to include a section k program known as program c see state statute t state plan amendment z program c requires in part a determination at least annually that in the absence of home and community-based attendant services and supports the individual would require the level of care furnished in a hospital a nursing facility an intermediate care facility for individuals with intellectual disabilities an institution providing psychiatric services for individuals under age or an institution for mental diseases for individuals age or over the cost of which could be reimbursed under the state plan d program d state-funded residual program state statute p-q describe the residual in-home supportive care program funded solely by state known as program d program d provides in-home supportive care for aged blind or disabled persons who cannot remain safely at home without assistance and who are not eligible for a state federal medicaid program supportive services include personal care services and other supportive services that enable the care recipient to live at home as a condition of receiving services under program d the applicant must obtain a certification from a licensed health care professional that the applicant is unable to perform some activities_of_daily_living and that without assistance with activities_of_daily_living the applicant is at risk of placement in out-of-home care see state statute x iii law sec_61 of the code provides that except as otherwise provided gross_income means income from whatever source derived including compensation_for services sec_131 of the code excludes qualified_foster_care_payments from the gross_income of a foster care provider sec_131 of the code defines a qualified_foster_care_payment in part as any payment under a foster care program of a state or a political_subdivision of a state that is either paid to the foster care provider for caring for a qualified_foster_individual in the foster care provider’s home or a difficulty of care payment plr-127776-15 sec_131 of the code defines a qualified_foster_individual as any individual who is living in a foster family home in which the individual was placed by an agency of a state or a political_subdivision of a state or by a qualified_foster_care_placement_agency sec_131 of the code defines a qualified_foster_care_placement_agency in part as a placement agency that is licensed or certified for the foster care program of a state or a political_subdivision of a state sec_131 of the code defines difficulty_of_care_payments as compensation to a foster care provider for the additional care required because the qualified_foster_individual has a physical mental or emotional handicap the provider must provide the care in the provider’s foster family home a state must determine the need for this compensation and the payor must designate the compensation_for this purpose in the case of any foster home difficulty_of_care_payments are not excludable to the extent that the payments are for more than qualified foster individuals who have not attained age or qualified foster individuals who have attained age see sec_131 notice_2014_7 provides that the internal_revenue_service service will treat qualified medicaid waiver payments as difficulty_of_care_payments under sec_131 of the code that are excludable from the gross_income of the individual care provider the notice defines qualified medicaid waiver payments as payments by a state a political_subdivision of a state or an entity that is a certified medicaid provider under a medicaid waiver program to an individual care provider for nonmedical support services provided under a plan of care to an eligible_individual whether related or unrelated living in the individual care provider’s home the notice addresses only payments under a state medicaid home and community-based services waiver program under section c of the ssa q a1at www irs gov individuals certain-medicaid-waiver-payments-may-be- excludable-from-income provides that whether the service will treat payments received by an individual care provider under a state program other than a section c program as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the code will depend on the nature of the payments and the purpose and design of the program sec_3402 of the code relating to income_tax_withholding generally requires every employer making a payment of wages to deduct and withhold upon those wages a tax determined in accordance with prescribed tables or computational procedures sec_6041 of the code provides in part that all persons engaged in a trade_or_business and making payments in the course of the trade_or_business to another person of wages or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year must render a return of information in the form and manner prescribed plr-127776-15 by regulations sec_1_6041-1 of the income_tax regulations regulations clarifies that the term all persons engaged in a trade_or_business includes states and their subdivisions sec_1_6041-1 of the regulations provides that income is fixed when it is to be paid in amounts definitely predetermined and that it is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained sec_1_6041-2 of the regulations provides that wages as defined in sec_3401 paid to an employee must be reported on form_w-2 wage and tax statement sec_6051 of the code provides that employers must furnish the tax_return copy and the employee's copy of form_w-2 to employees for remuneration paid during the calendar_year the form_w-2 must show among other information the total amount of wages paid subject_to_withholding of income_tax the total amount of wages paid subject_to social_security and medicare taxes and the total_amounts of income_tax and social_security and medicare taxes deducted and withheld sec_6051 of the code and sec_31_6051-2 of the employment_tax regulations provide that employers must file a copy of the form_w-2 with the social_security administration iv analysis a payments under state’s in-home supportive care programs will be treated as excludable difficulty_of_care_payments the underlying rationale in notice_2014_7 for treating certain medicaid waiver payments pursuant to section c of the ssa as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the code is the similarity in the purpose and design of medicaid waiver programs and foster care programs the notice provides sec_131 does not explicitly address whether payments under medicaid waiver programs are qualified_foster_care_payments medicaid waiver programs and state foster care programs however share similar oversight and purposes the purpose of medicaid waiver programs and the legislative_history of sec_131 reflect the fact that home care programs prevent the institutionalization of individuals with physical mental or emotional handicaps see cong rec stating that difficulty_of_care_payments are not income to the foster parents regardless of whether they dollar for dollar only cover expenses these parents are saving the taxpayers’ money by preventing institutionalization of these children s rep no pincite describing the purpose of the amendment to usc sec_1396n allowing medicaid waivers for home and community-based services as permitting the secretary plr-127776-15 to waive the current definition of covered m edicaid services to include certain nonmedical support services other than room and board which are provided pursuant to a plan of care to an individual otherwise at risk of being institutionalized and who would in the absence of such services be institutionalized both programs require state approval and oversight of the care of the individual in the provider’s home the programs share the objective of enabling individuals who otherwise would be institutionalized to live in a family home setting rather than in an institution and both difficulty_of_care_payments and medicaid waiver payments compensate for the additional care required whether certain payments under state’s in-home supportive care programs will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the code depends on an analysis of the purpose and design of the programs and the nature of the payments purpose of state’s in-home supportive care programs eligibility for state’s four in-home supportive care programs varies by program but all programs have the shared purpose of preventing institutionalization and enabling an eligible_individual to be cared for in a home setting both program c pursuant to section k of the ssa and state statute t and a medicaid waiver program under section c of the ssa require a determination that the individual needs an institutional level of care specifically section k requires a determination that but for the provision of home and community-based attendant services and supports the individual would require care in a hospital a nursing facility an intermediate care facility or an institution for mental diseases programs a b and d provide for care to individuals who are at risk of institutionalization as a condition of receiving in-home supportive care these programs require that an applicant or recipient obtain a certification from a licensed health care professional that the individual is unable to perform one or more activities_of_daily_living independently and that without services to assist the individual with activities_of_daily_living the individual is at risk of placement in out-of-home care see state statute x the certification must include at a minimum both of the following a statement that the individual is unable to perform independently one or more activities_of_daily_living and that one or more of the services available under the in-home supportive care program is recommended to prevent the need for an out-of-home placement and a description of any condition or functional limitation that has resulted in or contributed to the need for assistance see state statute x thus the purpose of all four of state’s in-home supportive care programs is similar to the purpose of foster care programs as stated in notice that is both state’s in- home supportive care programs and foster care programs prevent institutionalization of plr-127776-15 individuals with physical mental or emotional handicaps and enable such individuals to be cared for in a home setting design of state’s in-home supportive care programs all four of state’s in-home supportive care programs are administered by the county welfare departments cwds under the direction and oversight of the taxpayer a department of state for all four programs a county processes applications for assistance determines income and resource eligibility assesses the type and level of care necessary for an individual to remain safely at home authorizes services under the individual’s plan of care and implements the care provider enrollment requirements thus the design of all four of state’s in-home supportive care programs is similar to the design of foster care programs that is both state’s in-home supportive care programs and foster care programs require state approval and oversight of the care in the provider’s home nature of payments under state’s in-home supportive care programs the nature of the payments is similar under all four of state’s in-home supportive care programs for example program c provides for home and community-based attendant services and supports that include assistance with the activities_of_daily_living the instrumental activities_of_daily_living and health-related tasks similarly the services provided under program a and program b include personal care services and ancillary services subordinate to personal care services the nature of the payments to individual care providers under all four of state’s in-home supportive care programs is similar to the nature of difficulty_of_care_payments difficulty_of_care_payments compensate a provider for the additional care required because an individual has a physical mental or emotional handicap similarly an in-home supportive care provider receives compensation_for the additional care required by an individual who needs assistance with one or more activities_of_daily_living to remain safely at home and to prevent institutionalization see state statutes q r s and t and state plan amendments y and z accordingly the purpose and design of all four of state’s in-home supportive care programs are similar to the purpose and design of foster care programs and the nature of the described payments to providers is similar to the nature of difficulty_of_care_payments under sec_131 of the code therefore payments under all four of state’s in-home supportive care programs to an individual care provider for in-home supportive care provided for an eligible recipient who resides in the provider’s home will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 plr-127776-15 b taxpayer’s reporting and withholding obligations in general in general payments made to an individual care provider as an employee of the care recipient as employer are wages that would be includable in the provider’s gross_income and subject_to income_tax under sec_61 of the code reportable on form_w-2 under sec_6041 and sec_6051 and subject_to income_tax_withholding under sec_3402 however payments made to an individual care provider that are excludable from the gross_income of the provider under sec_131 are not reportable under sec_6041 or sec_6051 as wages subject_to income_tax and income_tax_withholding nevertheless payments made to an individual care provider generally are wages subject_to taxes under the federal_insurance_contributions_act fica also known as social_security and medicare taxes and the federal_unemployment_tax_act futa unless an exception applies specifically if the care recipient and not an outside agency is the employer of the individual care provider the fica tax rules for domestic_service household work done in or around the care recipient employer’s home may apply under those rules payments for services performed for a spouse or a child and services performed for a parent by a child under the age of generally are not subject_to fica tax under sec_3121 of the code in addition if wages for domestic services paid during a calendar_year are below a threshold dollar_figure for the wages are not subject_to fica tax under sec_3121 and sec_3121 similarly payments for services performed for a spouse or a child and services performed for a parent by a child under the age of are not subject_to futa_tax under sec_3306 in addition there is a dollar threshold for wages paid to all household employees for purposes of futa_tax under sec_3306 accordingly for those payments that are excludable from an individual care provider's gross_income under sec_131 of the code the taxpayer is not required under sec_6041 or sec_6051 to report the payments as wages subject_to income_tax and income_tax_withholding however the taxpayer may be required under sec_6041 and sec_6051 to report the payments as wages to the individual care provider subject_to fica and futa taxes unless one of the exceptions applies in addition the taxpayer may look to the q as on notice_2014_7 in particular q a sec_15 - available on irs gov at https www irs gov individuals certain-medicaid-waiver-payments-may-be-excludable- from-income and publication household employer’s tax guide also available on irs gov for further information on its reporting and withholding obligations v conclusions for the reasons explained above the described payments under all four of state’s in- home supportive care programs will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the code specifically the following rulings are granted plr-127776-15 medicaid payments made under program a pursuant to section of the ssa to an individual care provider for in-home supportive care provided for an eligible recipient whether related or unrelated who resides in the provider’s home will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the code therefore the taxpayer is not required under sec_6041 or sec_6051 to report these payments as wages subject_to income_tax medicaid payments made under program b pursuant to section j of the ssa to an individual care provider for in-home supportive care provided for an eligible recipient whether related or unrelated who resides in the provider’s home will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the code therefore the taxpayer is not required under sec_6041 or sec_6051 to report these payments as wages subject_to income_tax medicaid payments made under program c pursuant to section k of the ssa to an individual care provider for in-home supportive care provided for an eligible recipient whether related or unrelated who resides in the provider’s home will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the code therefore the taxpayer is not required under sec_6041 or sec_6051 to report these payments as wages subject_to income_tax state-funded payments made under program d to an individual care provider for in-home supportive care provided for an eligible recipient whether related or unrelated who resides in the provider’s home will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the code therefore the taxpayer is not required under sec_6041 or sec_6051 to report these payments as wages subject_to income_tax the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-127776-15 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent all taxpayer identifying information has been redacted as required under sec_6110 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely donna welsh senior technician reviewer branch income_tax accounting
